Name: Regulation (EEC) No 1636/74 of the Commission of 27 June 1974 amending Regulation (EEC) No 1108/68 on detailed rules of application for public storage of skimmed-milk powder as regards the conditions of packaging
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 No L 1 73/60 Official Journal of the European Communities 28 . 6 . 74 REGULATION (EEC) No 1636/74 OF THE COMMISSION of 27 June 1974 amending Regulation (EEC) No 1108/68 on detailed rules of application for public storage of skimmed-milk powder as regards the conditions of packaging THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( J ) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2), and in particular Article 7 (5) thereof ; Whereas Annex I to Commission Regulation (EEC) No 1 108/68 (3) of 27 July 1968 , on detailed rules of application for public storage of skimmed-milk powder, as last amended by Regulation (EEC) No 77/74 (4), lays down the criteria to which packaging of skimmed milk offered to intervention agencies must conform ; HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1108/68 the text to paragraph 2 is replaced by the following : '2 . Packing Containing a net weight of 25 kilogrammes and made up in one of the following ways : (a) 4 Kraft paper bags of a strength representing at least 70 g/m2 ; 1 interposed tar-lined paper bag, of a strength representing at least 140g/m2 ; 1 polyethylene inner bag at least 0-06 mm thick, welded or double bound ; (b) 1 Kraft paper bag of a strength representing at ' least 70 g/m2 ; 1 Kraft paper bag with a polyethylene layer of a strength representing at least 80 g + 15 g/m2 ; 3 Kraft paper bags of a strength representing at least 70 g/m2 ; 1 polyethylene inner bag at least 0 06 mm thick, welded or double bound ; (c) 1 Kraft paper outer bag of a strength repre ­ senting at least 85 g/m2 ; 1 Kraft paper bag with a polyethylene layer of a strength representing at least 70 g + 15 g/m2 ; 2 Kraft paper bags of a strength representing at least 70 g/m2 ; 1 polyethylene inner bag at least 0-12 mm thick, welded or double bound. Filling When filling, the powder should be well pressed down . Loose powder must on no account be allowed to penetrate between the various layers.' Article 2 The Member States may permit the usage, until 31 October 1974 at the latest, of packings authorized before the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas experience has shown that one type of pack ­ aging provided for does not meet the standards required for exportation or for deliveries of Commu ­ nity food aid ; whereas this packaging should therefore be replaced by another type having the characteristics necessary to ensure safe delivery ; whereas, neverthe ­ less, there is reason to lay down the possibility of allowing the undertakings concerned a certain period of time to make the replacement ; Whereas, with a view to improving the state of preser ­ vation and to maintaining the quality of skimmed ­ milk powder, the bag should be properly filled and the presence of particles of powder between the layers, involving a risk of mould, should be avoided ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 85, 29 . 3 . 1974, p. 51 . ( ») OJ No L 184, 29 . 7. 1968 , p. 34. ( «) OJ No L 9, 11 . 1 . 1974, p. 38 . 28 . 6 . 74 Official Journal of the European Communities No L 173/61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1974. For the Commission The President Francois-Xavier ORTOLI